Determination unanimously confirmed without costs and petition dismissed. Memorandum: "A licensing officer has broad discretion in determining whether to grant, deny or revoke a pistol license (Matter of Fromson v Nelson, 178 AD2d 479; Matter of Anderson v Mogavero, 116 AD2d 885) * * * The licensing officer’s determination will not be disturbed unless it is arbitrary and capricious (Matter of King v Ingraham, 113 AD2d 977; Matter of Davis v Clyne [58 AD2d 947])” (Matter of Eddy v Kirk, 195 AD2d 1009, 1010-1011, affd 83 NY2d 919). Respondent’s determination revoking petitioner’s pistol license did not constitute an abuse of discretion and was neither arbitrary nor capricious. (Original Proceeding Pursuant to CPLR art 78.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.